Citation Nr: 0530549	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  98-12 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for depression claimed 
as due to an undiagnosed illness.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a cardiovascular 
disorder, to include hypertension, claimed as due to an 
undiagnosed illness.  

3.  Entitlement to service connection for vision problems, 
claimed as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1979 to October 1982 and from December 1990 to 
September 1991, including service in Southwest Asia in 
support of Operation Desert Shield/Desert Storm.  This matter 
is before the Board of Veterans' Appeals (Board) on appeal 
from a November 1997 decision of the Muskogee, Oklahoma 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for high blood pressure, 
depression, vision problems, and a fungus disorder, all 
claimed as due to an undiagnosed illness; denied service 
connection for low back pain; and granted service connection 
for a right eye pterygium.  (The claims folder was 
subsequently transferred to the San Juan RO due to the 
veteran's relocation to that jurisdiction).  In his notice of 
disagreement with the November 1997 decision, the veteran 
expressly limited his appeal to the issues of service 
connection for high blood pressure, depression, vision 
problems, and a fungus disorder.  This case was before the 
Board in October 2003, when the Board characterized the 
issues to reflect that there was a prior final decision on 
the claims of service connection for high blood pressure, 
depression, and a fungus disorder, and remanded the case to 
the RO for additional development and to provide the veteran 
notice of the Veterans Claims Assistance Act of 2000 (VCAA).  
In May 2005 the RO granted service connection for a fungus 
disorder (i.e., tinea pedis); hence the matter of service 
connection for a fungus disorder is no longer before the 
Board.  


FINDINGS OF FACT

1.  By an unappealed rating decision in October 1995, the RO 
denied the veteran's claims of service connection for 
depression and hypertension (including as due to an 
undiagnosed illness), essentially on the bases that any then-
current depression or cardiovascular disorder was not shown 
to have been incurred or aggravated in service, and that 
neither disorder resulted from an undiagnosed illness so as 
to warrant service connection pursuant to 38 C.F.R. § 3.317.  

2.  Evidence received since the October 1995 rating decision 
either duplicates or is cumulative to evidence then of 
record, or does not bear on whether the veteran's depression 
and/or cardiovascular disorder is related to service 
(including as due to undiagnosed illness), and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  

3.  The preponderance of the competent evidence is against 
showing a finding that the veteran has any loss of vision due 
to acquired (including due to undiagnosed illness) pathology.  


CONCLUSIONS OF LAW

1.  Evidence received since the October 1995 rating decision 
is not new and material, and the claims of service connection 
for depression and a cardiovascular disorder (to include 
hypertension), each claimed as due to an undiagnosed illness, 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).

2.  Service connection for vision problems, claimed as due to 
an undiagnosed illness, is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.317 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board finds that VA notification requirements are met.  
The veteran was provided VCAA notice in April 2003 
correspondence from the RO, in a May 2003 supplemental 
statement of the case (SSOC), in additional correspondence 
from the RO in April 2004, and in a June 2005 SSOC.  Although 
he was provided full notice/information subsequent to the 
rating decision appealed, he is not prejudiced by any notice 
timing defect.  He was notified (in the November 1997 
decision now on appeal, in a statement of the case (SOC) 
issued in July 1998, in the April 2003 and April 2004 
correspondence, and in the May 2003 and June 2005 SSOCs) of 
everything required.  Specifically, the April 2003 and April 
2004 correspondence, and the May 2003 and June 2005 SSOCs, 
informed the veteran of the allocation of responsibility of 
the parties to identify and obtain additional evidence in 
order to substantiate his claims.  The veteran has had ample 
opportunity to respond and supplement the record subsequent 
to the notice, and has had ample opportunity to participate 
in the adjudicatory process.  

Regarding content of notice, the November 1997 decision, the 
SOC, and the May 2003 and June 2005 SSOCs, informed the 
veteran of what the evidence showed and why the claims were 
denied.  He was advised by the April 2003 and April 2004 
correspondence, and the May 2003 and June 2005 SSOCs, that VA 
would make reasonable efforts to help him get pertinent 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The April 2004 correspondence and the June 2005 
SSOC expressly defined "new and material evidence," and 
both documents informed the veteran of what information or 
evidence VA needed from him.  Furthermore, the April 2003 and 
April 2004 correspondence, and the May 2003 and June 2005 
SSOCs, advised the veteran of what the evidence must show to 
establish service connection for vision problems.  The RO 
asked him to submit, or provide releases for VA to obtain, 
any pertinent records.  He was expressly asked to tell VA 
"about any additional information or evidence that you want 
us to try to get for you," (see April 7, 2003 letter), and 
to let VA know "[i]f there is any other evidence or 
information that you think will support your claim," and to 
send to VA any evidence or information in his possession that 
pertains to his claims.  (See April 12, 2004 letter).  
Everything submitted to date has been accepted for the record 
and considered.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  As 
noted, the Board remanded the case in October 2003 to provide 
the veteran notice of the VCAA, to ensure that he was advised 
specifically of what he needs to establish his claims, of his 
and VA respective responsibilities in claims development.  
The development has been completed, the additional evidence 
was considered by the RO, and the case was reviewed de novo 
subsequent to the VCAA notice.  Evidentiary development is 
complete to the extent possible; VA's duties to notify and 
assist are met.  It is not prejudicial to the veteran for the 
Board to proceed with appellate review.  Mayfield, supra; 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

In an October 1995 rating decision, the RO, in pertinent 
part, denied service connection for depression and 
hypertension, including as due to an undiagnosed illness, 
essentially finding that depression and hypertension were not 
present in service, and were not caused or aggravated by 
service; that hypertension was not manifested in the first 
postservice year; and that depression was not manifested to a 
compensable degree within two years after the veteran's last 
date of service in the Persian Gulf theater.  
The evidence of record in October 1995 included service 
medical records showing treatment for numerous medical 
disorders during service.  The records are entirely negative, 
however, for complaints, clinical findings, or treatment 
related to or associated with depression and/or any 
cardiovascular disorder.  A February 1979 report of 
examination on the veteran's enlistment shows that 
uncorrected visual acuity was 20/20 in the right eye and 
20/70 in the left eye.  Defective vision was diagnosed.  

Blood pressure readings in service were essentially normal; 
i.e., 126/78 on enlistment examination in February 1979, 
114/80 on examination in July 1980, 102/64 in August 1980, 
126/70 on examination in September 1982.  A blood pressure 
reading of 110/70 is shown on a September 1991 report of 
examination on the veteran's separation from service.  In a 
report of medical history contemporaneous with the separation 
examination, the veteran responded "yes" when asked if he 
ever experienced depression or excessive worry.  However, the 
only abnormality clinically noted on the September 1991 
separation examination is a pterygium of the right eye 
(Service connection for a right eye pterygium was granted in 
November 1997).  Clinical evaluation of the heart and 
vascular system was normal; psychiatric evaluation was 
normal; and the veteran's vision was 20/20, uncorrected.  

Postservice medical evidence includes VA outpatient records 
dated from March 1992 to July 1994, which include blood 
pressure readings of 130/100 in August 1993 and 140/100 in 
July 1994.  

Evidence received subsequent to the October 1995 rating 
decision is as follows:  

*	Copies of service medical records and VA outpatient 
records that were already of record when the RO issued 
the October 1995 decision.  

*	A September 1994 VA general examination report, wherein 
it is noted that the veteran was found to have elevated 
blood pressure when he was seen for low back pain at a 
VA outpatient clinic in 1993.  Examination in September 
1994 revealed blood pressure readings of 146/96, 146/94, 
and 150/96.  There was no evidence of varicose veins.  
The prior diagnosis of pterygium in the right eye was 
noted.  The pupils of both eyes were equal, round, 
regular, and reacted to light and accommodation.  The 
diagnoses, in pertinent part, were nasal pterygium of 
the right eye, encroaching corneal edge, and arterial 
hypertension.  

*	A September 1994 psychiatric evaluation report, 
indicating that the veteran had no prior psychiatric 
treatment.  He complained of feeling depressed, of 
having "sensations" on the left side of his head, and 
of forgetfulness and poor concentration.  He stated that 
his mental condition began after his return from the 
Persian Gulf War, when he began drinking a lot.  He 
stated that he became irritable and aggressive, and 
developed a bad temper.  He also complained of 
variations in his personality and his sleep pattern, 
with increased tension and quarrelling at home.  
Examination revealed that he was alert and oriented 
times 3.  His mood was depressed and his affect was 
blunted.  His attention, concentration, and memory were 
good.  His speech was clear and coherent.  His insight, 
judgment, and impulse control were good.  The diagnosis 
was dysthymia and alcohol dependence.  The examiner 
proffered no clinical opinion regarding the etiology of 
the veteran's dysthymia, and no opinion regarding a 
relationship between the dysthymia and his service.  

*	A September 1994 VA visual examination report showing 
that the veteran complained of red eyes, photophobia, 
and a "stab" sensation in the right eye.  Uncorrected 
visual acuity, near vision, was 20/20 in the each eye; 
uncorrected visual acuity, far vision, was 20/25 in the 
right eye and 20/20 in the left eye.  The diagnosis was 
nasal pterygium in the right eye.  

*	Additional VA outpatient records dated through July 2004 
document treatment the veteran continued to receive for 
numerous medical disorders, included diagnoses of 
controlled hypertension.  A May 1995 chest X-ray was 
"essentially negative," showing that the heart was 
normal in size, shape and position.  A February 2003 
clinical report shows that a stress test was negative 
for exercise induce ischemia.  A September 2003 clinical 
report indicates that the veteran was seen for clinical 
evaluation of hypertension, and expressed disappointment 
that he had not lost weight during the summer, but 
rather gained weight "due to poor compliance."  
Cardiovascular evaluation was negative for chest pain, 
orthopnea, paroxysmal nocturnal dyspnea, dyspnea on 
exertion, claudication, edema, or valvular disorder.  A 
July 2004 clinical record shows diagnoses of 
hypertension and tobacco use disorder; a blood pressure 
of 128/80 is shown.  Clinical evaluation of the eyes was 
normal.  Coronary evaluation showed regular rhythm, with 
no murmurs, clicks, or gallops.  The diagnoses, in 
pertinent part, were hypertension, controlled at this 
time; and tobacco use disorder.  The outpatient records 
dated through July 2004 are negative for diagnosis of a 
psychiatric disorder.  The records are also negative for 
any reference to the veteran's service, or any opinion 
to the effect that the veteran suffers from depression, 
a cardiovascular disorder, or any vision problem that 
was incurred or aggravated in service, or is otherwise 
related to service.  

Legal Criteria and Analysis - New and Material Evidence

As noted above, service connection for depression, and for a 
cardiovascular disorder (to include hypertension), was last 
finally denied by the RO in October 1995.  The veteran was 
properly notified of the decision and of his appellate 
rights, and did not appeal it.  Accordingly, it is final.  
38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c).  However, under 
38 U.S.C.A. § 5108, "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  [An amended version of 38 C.F.R. § 3.156(a) is 
effective only for claims filed on or after August 29, 2001.  
Here, the petition to reopen was filed before that date.  
Hence, the new 38 C.F.R. § 3.156(a) does not apply.]  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The VCAA provides that specific VA action is required to 
assist in developing a claim.  However, it also states that 
nothing in the section shall be construed as requiring VA to 
reopen a previously disallowed claim except when new and 
material has been presented or secured.  See 38 U.S.C.A. 
§ 5103A.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

In the case of any veteran who served on active duty for 
ninety days or more and a chronic disease, to include 
cardiovascular disease and psychoses, becomes manifest to a 
degree of ten percent or more within one year from the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, notwithstanding 
that there is no record of evidence of such disease during 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.307, 
3.309.  

As service connection was previously denied based on findings 
that any current cardiovascular condition and/or psychiatric 
disorder (here hypertension and depression, respectively) was 
manifested in service or during a chronic disease (for 
hypertension) presumptive period, was not shown to be related 
to service, and was not shown to have resulted from an 
undiagnosed illness, for new evidence to be material, it 
would have to tend to show a link, or nexus, between the 
disorders and service.  

Copies of the veteran's service medical records, along with 
copies of VA outpatient records dated through July 1994, were 
associated with the claims folder and were considered prior 
to the RO's October 1995 decision.  Photocopies of those 
service records are merely duplicate evidence, and not 
"new."  

Reports of VA examinations in September 1994, along with the 
VA outpatient records dated through July 2004, are "new" in 
the sense that they contain evidence which the RO did not 
have before it when issuing the October 1995 decision.  
However, such medical records simply reflect that the veteran 
complained of, and received treatment for hypertension.  
Essentially, these records merely confirm a matter not in 
dispute, i.e., that the veteran carries a current diagnosis 
of hypertension.  They do not tend to show that the current 
hypertension was manifest in service, or in the first 
postservice year, or is related to service.  Furthermore, the 
records are entirely negative for clinical findings or 
treatment of a psychiatric disorder.  Thus, they do not 
address the bases for the previous denial of the claims, do 
not bear directly and substantially on the matters at hand, 
and are not so significant that they must be considered in 
order to fairly determine the merits of the claims.  

Regarding the veteran's own assertions that he has a current 
cardiovascular and/or psychiatric disorder which is related 
to service, such lay statements are not competent evidence 
inasmuch as opinions regarding such matters require medical 
expertise, and laypersons lack such expertise.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). 

In sum, no item of evidence received subsequent to the RO's 
October 1995 decision bears directly and substantially upon 
the specific matters at hand, or is so significant that it 
must be considered in order to fairly decide the merits of 
the claims of service connection for a cardiovascular 
disorder (to include hypertension) and/or depression.  
Accordingly, the additional evidence is not "new and 
material evidence," and the claims of service connection for 
such disorders may not be reopened.

Legal Criteria and Analysis - Service Connection for Vision 
Problems

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service; and service connection may also be granted 
for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  In order to 
prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson, supra.  

Congenital or developmental defects and refractive error of 
the eye are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 
(2002).  Such conditions are part of a life-long defect, and 
are normally static conditions which are incapable of 
improvement or deterioration.  See VAOGCPREC 67-90 (1990) 
(O.G.C. Prec. 67-90).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  

The only abnormality clinically shown on the September 1991 
separation examination is a pterygium of the right eye.  
Service connection for a right eye pterygium was granted by 
the RO in a November 1997 rating decision.  

While refractive error, of itself is not a compensable 
disability (see VAOPGCPREC 67-90) loss of visual acuity due 
to injury may be service connected and compensated, if shown.  
[It is noteworthy that the veteran is not entitled to the 
presumption of soundness on service entry insofar as 
refractive error is concerned because left eye refractive 
error, with diagnosis of defective vision, was noted on 
service entrance examination.]  Here, there is no credible 
objective evidence that the veteran sustained any eye injury 
in service.  His service medical records do not show any eye 
injury whatsoever. 

Finally, mitigating against the claim of service connection 
for vision problems are the remainder of the service medical 
records, to include service separation examination findings, 
that are entirely negative for a chronic increase in severity 
of visual acuity loss during service.  The September 1994 
optometric and ophthalmologic examinations (findings of which 
are not in dispute) reflect that uncorrected visual acuity, 
near vision, was 20/20 in the each eye; uncorrected visual 
acuity, far vision, was 20/25 in the right eye and 20/20 in 
the left eye.  Such visual acuity clearly does not reflect an 
increase in visual impairment from the uncorrected visual 
acuity measurement on service enlistment (20/70 in the left 
eye).  No subsequent medical records or findings show any 
additional increase in visual acuity loss in either eye.  

As with issues above regarding new and material evidence, the 
veteran's own assertions that he has current visual acuity 
problems that are related to service are not competent 
evidence inasmuch as opinions regarding such matters require 
medical expertise, which the veteran lacks.  See Espiritu, 
supra. 

In summary, the evidence establishes that the veteran had a 
refractive error of the left eye on service entrance; did not 
sustain any eye injury in service; and did not sustain an 
increase in severity of visual loss in service.  (The Board 
notes that such circumstances provide no cause for a VA 
examination.  See 38 C.F.R. § 3.159.)  Consequently, service 
connection for vision problems is not warranted.  





ORDER

The appeal to reopen the claims of service connection for 
depression and a cardiovascular disorder (to include 
hypertension), each claimed as due to an undiagnosed illness, 
is denied.

Service connection for vision problems, claimed as due to an 
undiagnosed illness, is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


